     Case 3:17-cv-00815-MMA-JLB Document 222 Filed 03/23/21 PageID.4700 Page 1 of 3



1
2
3
4
5
6
7                            UNITED STATES DISTRICT COURT
8                          SOUTHERN DISTRICT OF CALIFORNIA
9
       KATY WILLIAMS, et al.,                               Case No.: 17-cv-815-MMA (JLB)
10
                                                            ORDER GRANTING JOINT
11                                      Plaintiffs,         MOTION;
       v.
12                                                          [Doc. No. 221]
       COUNTY OF SAN DIEGO, et al.,
13                                                          AMENDING PRETRIAL
                                                            SCHEDULING ORDER
14                                    Defendants.
15
16
17          On March 19, 2021, the parties filed a joint motion to continue the briefing and
18    hearing date on County of San Diego’s (the “County”) motion for reconsideration, see
19    Doc. No. 220, and pretrial dates and deadlines as set forth in the Court’s Pretrial
20    Scheduling Order, see Doc. No. 219. Upon due consideration, good cause appearing, the
21    Court GRANTS the joint motion, AMENDS the Pretrial Scheduling Order, and
22    ORDERS as follows:
23          1.     Motion for Reconsideration: Plaintiffs must file an opposition to the
24    County’s motion for reconsideration on or before May 12, 2021. The County’s reply, if
25    any, must then be filed on or before May 19, 2021. The Court further VACATES the
26    April 19, 2021 hearing on this motion. Pursuant to Civil Local Rule 7.1.d.1 and Federal
27    Rule of Civil Procedure 78(b), the Court will take the motion under submission upon
28    completion of the briefing and issue a written ruling in due course.

                                                      -1-                     17-cv-815-MMA (JLB)
     Case 3:17-cv-00815-MMA-JLB Document 222 Filed 03/23/21 PageID.4701 Page 2 of 3



1              2.   Mandatory Settlement Conference: A Mandatory Settlement Conference
2     (“MSC”) will be conducted on July 28, 2021 at 9:00 a.m. in the chambers of Magistrate
3     Judge Jill L. Burkhardt, Edward J. Schwartz U.S. Courthouse, 221 West Broadway, Suite
4     5140, San Diego, California 92101. No later than July 16, 2021, counsel shall lodge
5     confidential MSC statements with Judge Burkhardt’s chambers via e-mail at
6     efile_Burkhardt@casd.uscourts.gov, which fully comply with Judge Burkhardt’s Civil
7     Chambers Rules. All parties are ordered to read and fully comply with all other deadlines
8     and procedures pertaining to the MSC set forth in Judge Burkhardt’s Civil Chambers
9     Rules.
10             3.   Pretrial Disclosures: Counsel must comply with the pretrial disclosure
11    requirements of Fed. R. Civ. P. 26(a)(3) by August 9, 2021. Failure to comply with these
12    disclosure requirements could result in evidence preclusion or other sanctions under Fed.
13    R. Civ. P. 37.
14             4.   Motions In Limine: The parties must file their motions in limine on or
15    before August 9, 2021. The parties must file their opposition briefs on or before
16    August 23, 2021. No reply briefs will be accepted. See Civ. Cham. R. IX. Motions in
17    limine will be heard at the Final Pretrial Conference. The parties should consult the
18    undersigned’s Civil Chambers Rules, available on the Court’s website, for further
19    information and instructions regarding motions in limine.
20             5.   Memoranda of Contentions of Fact and Law: The parties must file their
21    Memoranda of Contentions of Fact and Law and take any other action required by Local
22    Rule 16.1(f)(2) on or before August 9, 2021.
23             6.   Final Pretrial Conference: The Final Pretrial Conference is scheduled for
24    September 7, 2021 at 2:30 p.m. in Courtroom 3D.
25             7.   Pretrial Order: The parties must submit a joint proposed final pretrial order
26    via email to Judge Anello’s official e-file email address, efile_anello@casd.uscourts.gov,
27    on or before September 24, 2021. See Civ. Cham. R. X.B. The parties should consult
28    Civil Local Rule 16.1.f.6.c regarding proper form and content.

                                                   -2-                      17-cv-815-MMA (JLB)
     Case 3:17-cv-00815-MMA-JLB Document 222 Filed 03/23/21 PageID.4702 Page 3 of 3



1           8.    Proposed Jury Instructions: The parties must file proposed jury
2     instructions and verdict forms no later than 5:00 p.m. on September 30, 2021. See Civ.
3     Cham. R. X.C. The parties must simultaneously email an electronic copy (Microsoft
4     Word or Word Perfect format) to the undersigned’s e-file email address,
5     efile_anello@casd.uscourts.gov.
6           9.    Trial Exhibits: The parties must provide the Court with two copies of their
7     exhibits no later than 3:00 p.m. on October 1, 2021. See Civ. Cham. R. X.D. The
8     parties must deliver their exhibits directly to Chambers on the Third Floor of the Edward
9     J. Schwartz United States Courthouse.
10          10.   Trial: Trial is set to begin on Tuesday, October 5, 2021 at 8:30 a.m. in
11    Courtroom 3D.
12          IT IS SO ORDERED.
13    Dated: March 23, 2021
14                                                 _____________________________
15                                                 HON. MICHAEL M. ANELLO
                                                   United States District Judge
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 -3-                       17-cv-815-MMA (JLB)
